DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Continuation Application filed on 11/27/2019 having effective filing date of 04/27/2017.  Claim 1 is amended. Claims 4 and 5 are cancelled. Claims 6-22 are newly added. Claims 1-3 and 6-22 are presented for examination. Claims 1-3 and 6-22 are pending.
The IDS filed on 04/01/2020 has been considered.

Claim Objections
Claims 6, 13-18, and 22 are objected to because of the following informalities:  
As per claims 6 and 22, the abbreviation “IO” should be fully written as “Input/Output” prior it usage.
As per claim 13, the abbreviation “IP” should be fully written as “Internet Protocol” prior its usage.
As per claim 16, the second instance of “the client” in line 2 should be rewritten as “the client function”.
As per claim 22, claim 22 is a duplicate claim of claim 6. Claim 22 should be cancelled or amended to properly depend on another independent claim.
	All dependent claims are objected to as having the same deficiencies as the claims they depend from.
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1, 4, 5, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 10,496,542.
As per claim 1, claim 1 of U.S. Patent 10,496,542 contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
As per claims 2, 6, 7, and 8, claim 1, 4, 5, and 6 of U.S. Patent 10,496,542 contains every element of claims 2, 6, 7, and 8 of the instant application, respectively, and as such anticipate claims 2, 6, 7, and 8 of the instant application.

Claim 13 is rejected on the ground of nonstatutory double patenting as being obvious and unpatentable over claim 1 of U.S. Patent 10,496,542 in view of Szabo et al. (US Patent 8326923).

Szabo et al. disclose a method of utilizing IP address associated with the client device to determine the content to be prefetched. See Fig. 4 and col 6, lines 34-45.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of in claim 1 of patent ‘542 to include the teaching of Szabo et al. in order to arrive at the current invention. The motivation of doing so is to allow the system to identify the identity and locality the computing device having an IP address connected via a network to further improve the prefetching heuristics.

Claim 19 is rejected on the ground of nonstatutory double patenting as being obvious and unpatentable over claim 20 of U.S. Patent 10,496,542. While the preambles are different, they set forth an intended use of the method and do not amount to a patentable difference.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11, 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al. (US Pub. 20170230476).
As per claims 1 and 19,  Dow et al. disclose a method for caching in a computing system, the method comprising: 
tracking accesses to data in a context history, wherein the context history stores a history of the accesses to the data (See paragraph 0020, lines 4-14); 
determining an access pattern from the context history, wherein the access pattern represents how the data was access (See paragraph 0020, lines 14-17); and 
implementing a caching strategy based on the access pattern. See paragraph 0021.

See Fig. 2, access histories 122A-122N and paragraphs 0034-0035, wherein the access history to track locality data, and time and location of the content accesses. Therefore, the access history has entry for each content access), wherein each entry identifies one or more of: 
a region associated with the entry; a data sequential threshold; an access sequential threshold; data sequentiality; access sequentiality an index to current IO; and 
a list of recorded lOs. See paragraph 0020, wherein the access history identifies sequence of content access, time, location, and content identifier.

As per claim 9, Dow et al. disclose the method of claim 6, wherein sequentiality includes accesses that are not directly adjacent. See paragraph 0012, under the broadest reasonable interpretation, the term sequentiality by definition does not specifically defines that the accesses are directly adjacent. Sequentiality could mean something is happening in logical order or sequence where it provides a sequential pattern.

As per claim 11, Dow et al. disclose the method of claim 1, further comprising reevalutating the access pattern and changing the caching strategy based on the reevaluated access pattern. See paragraph 0021.

As per claim 12, Dow et al. disclose the method of claim 1, further comprising adding data to the cache when the access pattern is sequential, wherein the data added See paragraph 0012, lines 11-14, wherein sequential data is pre-fetched.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US Pub. 20170230476).
As per claims 2 and 20, Dow et al. do not particularly disclose the method of claim 1, further comprising dividing the data into regions and tracking a context history for each of the regions.
Moore et al. disclose dividing the data into regions (See paragraph 0005, wherein the data of a file is being stored as block-ids (i.e. regions) according to a file system) and tracking a context history for each of the regions. (See paragraph 0027, 0029, and Fig. 1, items 130 and 140, wherein the access history buffer 130 and prefetch stream buffer keeps track of the accesses of each of the blocks). 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dow et al. to include the teaching of Moore et al. in order to arrive at the current invention. The 

As per claim 7, Dow et al. do not particularly disclose the method of claim 6, wherein the access pattern is sequential when at least half or a majority of the recorded lOs have data sequentiality.
However, under KSR rational it would have been obvious to one of ordinary skill in the art to try classifying an access pattern a sequential access pattern if majority of the data is accessed sequentially. The reason for doing so is because it would have been obvious one of ordinary skill in the art to choose a finite number possible patterns (i.e. sequential, non-sequential) to classify and define the data. In order to do so, one would have set a threshold in order to classify. Therefore, it would be obvious to try different threshold for different classification to yield the predictable results for improving the caching mechanism.

As per claim 8, Dow et al. do not the method of claim 6, wherein the access pattern is random when less than half of the recorded lOs have data sequentiality.
However, under KSR rational it would have been obvious to one of ordinary skill in the art to try classifying an access pattern a sequential access pattern if majority of the data is accessed sequentially. The reason for doing so is because it would have been obvious one of ordinary skill in the art to choose a finite number possible patterns (i.e. sequential, non-sequential) to classify and define the data. In order to do so, one .

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. in view of Seaburg et al. (US Pub. 20050177777).
As per claims 3 and 21, Dow et al. do not particularly disclose the method of claim 1, wherein the data comprises a backup image, further comprising restoring the backup image.
Seaburg et al. disclose wherein the data comprises a backup image, further comprising restoring the backup image. See paragraph 0047.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dow et al. to include the teaching of Seaburg et al. in order to arrive at the current invention. The motivation of doing so is to protect data from loss and failure by using backup and restore mechanism.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. in view of Sadisivan (US Pub. 20180129629)
As per claim 10, Dow do not particularly disclose the method of claim 2, wherein different regions have different access patterns.
Sadisivan discloses different regions have different access patterns. See paragraph 0025, lines 11-17.
.

Claim 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. in view of Szabo et al. (US Patent 8326923)
As per claim 13, Dow et al. disclose a method for caching in a computing system, the method comprising: 
determining an access pattern for data being accessed based on the map (See paragraphs 0017 and 0020, wherein the access pattern is determined for data being access by the computing devices assigned to an infer group membership information (i.e. map); 
implementing a caching strategy for the data being accessed based on the access pattern. See paragraph 0021.
Dow et al. disclose the a method of identifying the computing device in the infer group membership and prefetch data content from content 108 based on the computing device. See paragraph 0017-0018.
Dow et al. do not explicitly disclose mapping an IP address of a client to a client function in a map.
See Fig. 4 and col 6, lines 34-45.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dow et al. to include the teaching of Szabo et al. in order to arrive at the current invention. The motivation of doing so is to allow the content prefetcher 110A-N to identify the computing device having an IP address connected via a network of its identify the identity and locality the computing device having an IP address connected via a network to further improve the prefetching heuristics

As per claim 14, Dow et al. disclose the method of claim 13, further comprising tracking an access pattern and updating the access pattern based on the access pattern. See paragraphs 0020-0021, since the access pattern is affected by the access history, therefore access pattern is updated as access history is updated.

As per claim 15, Dow et al. disclose the method of claim 13, further comprising reevaluating the access pattern and changing the caching strategy based on the reevaluated access pattern. See paragraph 0021.

As per claim 18, Dow et al. do not particularly disclose the method of claim 13, further comprising tagging the data with tags, wherein the tags are considered when determining the access pattern.
See col. 3, lines 41-52, wherein tag can be prefetched and improve web acceleration since it enhances prefetch actions.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dow et al. to include the teaching of Szabo et al. in order to arrive at the current invention. The motivation of doing so is to improve the response by the server (i.e. content source).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 16, Dow et al. do not particularly disclose the method of claim 13, further comprising reevaluating the caching strategy when the mapping of the IP address of the client to the client [function] changes.
As per claim 17, Dow et al. do not particularly disclose the method of claim 13, further comprising dividing the data into regions and mapping the IP address of the client to the client function in the map for each of the regions.
Szabo et al. disclose internet protocol architecture but do not provide the teaching further suggest one of ordinary skill in the art to modify the combine the teaching of Dow et al. and Szabo et al. to arrive at the invention in claim 16 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Thanh D Vo/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139